DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 depends on the cancelled claim 17. For purposes of examination, claim 18 is treated as being dependent on claim 14. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 14, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al (US 8,592,722) in view of Dina et al (US 2014/0048522) and Furman et al (US 7,294,808). 

Ulrich, however, does not show determining one of a transfer speed or a signal strength of a connection between the first wireless network interface and the second wireless network that transmits the power supply command if the connection signal strength or transfer speed satisfies a threshold or transmit the power supply command across the power delivery cable if the signal strength or the transfer speed does not satisfy the threshold wherein the transmitted wireless power supply command comprises ON and OFF commands to the power supply. 
Dina shows a wire feeder (14/52) with a first network interface (72), a power supply (12) with a second wireless interface(72), a wireless power supply command is received via a wireless network wherein the wireless power supply command is transmitted to the second wireless interface if a wireless communication signal can be 
Furman shows it is known to provide a wireless network wherein a wireless signal (132) includes a power command signal is transmitted to command ON and OFF commands to a power source. Also, see Figure 8. 
In view of Dina and Furman, it would have been obvious to one of ordinary skill in the art to adapt Ulrich with the first wireless network interface that determines a wireless signal strength between the first wireless network interface and the second wireless network interface so that when the wireless signal strength adequate that meets a threshold, a wireless connection is made to transmit the power supply command, including an ON and OFF command, and if there is an interruption that does not allow for the wireless connection which indicates for not satisfying a threshold, the power supply command is wired transmitted via the wired transceiver so that the wire feeder and the power supply maintains its communication there between to operate a welding operation as known in the art. 
With respect to claim 4, Dina shows the wireless network that include a 802.15.4 or 802.1 network. Also, see para [0072].
With respect to claims 5 and 6, Furman shows it is known to provide a wire feeder with a wire feed motor to control the speed of the wire feed, and it would have been obvious to one of ordinary skill in the art to adapt Ulrich with a wire feed motor wherein a wire feed speed is controlled or altered based on the wire feed speed command/signal desired by the user to optimize the welding application, and it would also have been obvious to determine whether a received signal is a power supply command or a wire feed speed command based on one or more bits in the received signal as the signal would have been in a different data signal having a different digital or bits that distinguish one data signal from the other data signals that are processed by a processor as well known in the art. 
With respect to claims 7, 18 and 19, Ulrich shows a handheld remote (156) that transmits a wireless command including a power supply command coupling the remote device to the power supply, and it would have been obvious to one of ordinary skill in the art to provide such remote device with a cellular phone or tablet or any other computing device that is capable of sending wireless signals as known in the art.
With respect to claim 8, Dina shows a welding torch that can be wirelessly connected with a wire feeder wire wherein the first wireless network of the wire feeder would also be capable of receiving a command from a wireless interface of the welding torch. 
With respect to claim 14, Ulrich shows a first wireless network interface (122), a second wireless network interface (164) of a wire feeder (114), a wired transceiver (122) that can receive a power command through a power cable, and a power controller (120) wherein, in view of Dina and Furman, it would have been obvious to one of ordinary skill in the art to adapt Ulrich with the first wireless network interface that determines a wireless signal strength between the first wireless network interface and the second wireless network interface so that when the wireless signal strength adequate that meets a threshold, a wireless connection is made to transmit the power supply command, including an ON and OFF command, and if there is an interruption that does not allow for the wireless connection, the power supply command is wired transmitted via the wired transceiver so that the wire feeder and the power supply maintains its communication there between to operate a welding operation as known in the art. 
With respect to claim 21, Dina shows the power source includes an engine/generator. Also, see para [0019].
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of Dina and Furman as applied to claims 1, 4-8, 14, 18, 19 and 21 above, and further in view of Hwang (US 2010/0162079).   
Ulrich in view of Dina and Furman shows the system claimed except for the power supply command is received in a first format  which is converted to a second format. 
Hwang shows it is known to provide an apparatus that transmits and receives data via a wireless or wired communication network wherein the apparatus converts a digital data (as a first format) to an analog data (a second format), or an analog data to a digital data using various phase shifting modulations including the BPSK (binary phase shifting key) or the QPSK (quadrature shifting key) modulation (see para [0058]).
In view of Hwang, it would have been obvious to one of ordinary skill in the art to adapt Ulrich, as modified by Dina and Furman, with the first wireless network interface to receive the wireless power supply command in a first format in a digital data that can be transmitted wireless and also convert the first format to a second format such as an analog data which can be transmitted via a wired transceiver so that the power supply command can be effectively transmitted to the power supply if the wireless connection signal between the first wireless network interface and the second wireless network interface is weak or is not allowed due to interruptions in the connection.  
Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of Dina and Furman as applied to claims 1, 4-8, 14, 18, 19 and 21 above, and further in view of Reynolds et al (US 4,769,754) and Ott et al (US 2007/0080154).    
Ulrich in view of Dina and Furman shows the system claimed except for a resonant circuit. 
Reynolds and Ott show a power delivery cable that is connected with a resonant circuit wherein Reynolds and Ott further show providing an impedance that rises which would improve a power transmission quality at the power terminals. Ott also shows a wired transceiver (126) wherein a peak impedance of the resonant circuit is set at the transmission frequency of the transceiver (para 0053). Ott further teaches the resonant circuit that can be set at a variable frequency. 
In view of Reynolds and Ott, it would have been obvious to one of ordinary skill in the art to adapt Ulrich, as modified by Dina and Furman, with the power delivery cable that includes a resonant circuit that provides a desired power output at the desired frequency as known in the art. 
With respect to claims 12 and 13, Ott further teaches for transmitting a first frequency of a command signal that is received by the power supply wherein a second frequency is transmitted if there is no response of having received the first frequency. Also, see Figure 6 of Ott. And, Ott also shows for setting the peak impedance that is based at an average frequency at which transceiver transmits wherein Ott shows transmitting the first and second frequency as shown in Figure 6. Also, see para [0054]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of Dina and Furman as applied to claims 1, 4-8, 14, 18, 19 and 21 above, and further in view of Shi (US 2016/0205724).    
Ulrich in view of Dina and Furman shows the system claimed including the first wireless interface transmitting wire feed commands to the second wireless interface which shows the wireless communication signal that meets/satisfies the threshold, and  the command is made via the power cable if the wireless communication signal does not satisfies the threshold due to events that do not allow such communications as taught by Dina (para [0026]), but Ulrich in view of Dina and Furman does not show such condition is based on the transfer speed of the connection between the first and the second wireless interface. 
Shi shows it is known for a wireless interface network to select from a plurality of data transmission options wherein the data transmission option is selected based on a speed of the data transmission wherein a wired interface/link can be selected over the wireless transmission data option. Also, see para [0028].  
In view of Shi, it would have been obvious to one of ordinary skill in the art to adapt Ulrich, as modified by Dina and Furman, with the wired transceiver that transmits the power supply command across a power delivery cable (112), which is a wired transmission, if and when the transfer speed of the connection between the first and second wireless interfaces does not meet a threshold due to evens that does not allow the wireless transmission or is operating inadequately operating to meet the desired transfer speed, so that the welding operations can be predictably and adequately be operated with the desired transfer speed of the data/power command connection.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of Dina, Furman, and Shi as applied to claim 15 above, and further in view of Ott et al (US 2007/0080154).    
Ulrich in view of Dina, Furman, and Shi shows the system claimed including the wired transceiver (122) that is configured to transmit a signal and to receive a response from the second wireless interface (164) of the wire feeder receive. But, Ulrich does not explicitly show the feed command at a first frequency or a second frequency as claimed.  
Ott shows it is known to transmit a first frequency of a command signal that is received by the power supply wherein a second frequency is transmitted if there is no  response of having received the first frequency. Also, see Figure 6, and para [0059].
In view of Ott, it would have been obvious to one of ordinary skill in the art to adapt Ulrich with the wired transceiver that transmits a first frequency that represents a command signal and to transmit a second frequency if the wired transceiver does not receive the response that would predictably determine a user input to effectively process the welding process as known in the art.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the argument regarding the transmitted wireless power supply command, it is noted that Furman is applied to show the claimed power supply command as stated in the ground of rejection. 
With respect to the argument regarding a transfer speed, it is noted that Shi as stated to show that it is known for a network that allows to select a plurality of data transmission options including a wired data transmission over a wireless transmission that is based on the transfer speed of the data. It is also noted that claim 2 which recites for an alternative of the signal strength or the transfer speed, is treated under the merit with Dina, and claim 15 which recites for the transfer speed is treated under the merit with Shi as stated in the ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761